Interim Decision #2429

MATTER OF WINKENS
In Deportation Proceedings

A-11953287
Decided by Board September' 9,'1975
Respondent gained lawful permanent residentstatus through his parents upon admission
to the United States in 1959 when he was 4 years of age. In 1968, when he was 14 years
of age, his parents abandoned their residence in this country and returned to Germany,
taking him with them. The abandonment of their permanent resident status is imputed
to respondent, who was subjed to their custody and control. Hence, he cannot be
considered a lawful permanent resident returning from a temporary visit abroad upon
his return to this country on December 19, 1972; at that time he made an "entry" within
the meaning of section 101(a)(13) of the Immigration and Nationality Act. [Matter of
Bauer, 10 I. & N. Dec. 304, distinguished.]
Cnikriami
Order: Act of 1952—Section 241(a)(2) [8 U.S.C. 1251(a)(2))—Nonimmigrant visitor-remained longer.
Ort BEH.LF OF IMOrONDENT:
Douglas P. Haffer, Esquire
San Francislon Neighborhood Legal
Assistance Foundation
2701 Folsom Street
San Francisco, California 94110

ON BEHALF OF SERVICE:

Paul C. Vincent
Appellate Trial Attorney
Bernard J. Hornbach
Trial Attorney

This is an appeal by the Trial Attorney, on behalf of the Immigration
and Naturalization Service, from the immigration judge's order terminating proceedings. The appeal will be sustained, and the proceedings
remanded for consideration of the respondent's application for adjustment of status pursuant to section 245 of the Act.
The respondent is a native and citizen of Germany, who was admitted
to the United States as an immigrant on September 25, 1959, at which
time he was 4 years of age. He remained in the United States with his
parents until 1968, when they decided to move back to Germany and
took him with them. At that time he was 14 years of age. He testified
that he had not wanted to leave but that " . . .there was no way I could
stay by myself' (Tr. p. 5). He returned to the United States, at the age
of 18, on December 19, 1972, classified as a nonimmigrant visitor,
authorized to remain until March 15, 1973. He has stayed thereafter and
is charged with overstaying as a nonimmigrant.
451

Interim Decision #2429
The immigration judge terminated the proceedings, in a decision
dated October 24, 1974, in reliance upon our decision in Matter of Bauer,
10 I. & N. Dee. 304 (BIA 1963). Matter of Bauer, supra, does not govern
this case. Unlike Bauer's parents, this respondent's parents did not
retain their United States residence' hen they left this country in 1968.
The abandonment of their lawful permanent resident status is imputed
to the respondent, who was subject to their custody and control. He had
gained lawful permanent resident ,status through them, and he lost it
when they abandoned their residence and took him with them. The
respondent made an "entry;' when he arrived in the United States on

December 19, 1972, and, although once lawfully admitted for permanent
residence, he cannot be considered an alien lawfully admitted for permanent residence who is returning from a temporary visit abroad.
ORDER: The appeal is sustained and the record remanded for
further proceedings consistent with the above decision.

Board member Irving A. Applemariabstained from e-orisideration of this case.

452

